Case 1:19-cv-13912-NLH-AMD Document 15 Filed 06/29/20 Page 1 of 1 PageID: 564




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


    H. FRANK FIFE and JOHN G. AND         1:19-cv-13912-NLH-AMD
    ELIZABETH STEELMAN
    FOUNDATION,                           ORDER

                   Plaintiffs,

          v.

    WILLIAM P. BARR, KEVIN K.
    MCALEENAN, MARK A. MORGAN,
    and JUDSON W. MURDOCK, II,

                   Defendants.



      For the reasons expressed in the Court’s Opinion filed

today,

      IT IS on this       29th         day of     June   , 2020

      ORDERED that the MOTION to Dismiss by All Defendants [8]

be, and the same hereby is, GRANTED; and it is further

      ORDERED that the MOTION to Stay Five Year Entry Bar by

Plaintiffs [9] be, and the same hereby is, DENIED AS MOOT; and

it is finally

      ORDERED that the Clerk of the Court shall mark this matter

as CLOSED.



                                            s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.
